WiNBORNE, J.
This is the determinative question on this appeal: Is the evidence, taken in the light most favorable to the State, sufficient to take the case against defendants to the jury on the charge of larceny, and to support against them a verdict of guilty of larceny? It arises upon defendants’ exceptions to the refusal of the court (1) to grant their motions for judgment as in case of nonsuit under provisions of C. S., 4643, and (2) to give certain peremptory instructions. We are of opinion that the exceptions are well taken.
Larceny is the felonious taking and carrying away of goods and property of another with intent to deprive the owner of the use thereof and with a view to some advantage to the taker. S. v. Holder, 188 N. C., 561, 125 S. E., 113.
The trial court properly held that because of the length of the period of time, nearly eight months, intervening between the date of the alleged theft of the bicycle and the date on which it was found in their possession there is from the bare fact of possession of the bicycle by defendants no presumption of fact of the guilt of either of the defendants under the doctrine of recent possession, and that the fact of such possession by them becomes only a circumstance to be considered in connection with other evidence bearing upon the guilt or innocence of the defendants. This appears to be in accordance with decisions of this Court. S. v. McFalls, 221 N. C., 22, 18 S. E. (2d), 700, and cases cited. See also S. v. Rights, 82 N. C., 675; S. v. Jennett, 88 N. C., 665; S. v. Hullen, 133 N. C., 656, 45 S. E., 513; S. v. Reagan, 185 N. C., 710, 117 S. E., 1; S. v. Riley, 188 N. C., 72, 123 S. E., 303. In the light of this ruling of the trial court, we are of opinion that evidence connecting defendants with the original taking *453of tbe bicycle is lacking. That either of defendants was on the Stroupe farm or in vicinity of the Stroupe barn at the time of the taking is purely conjectural. The witness was unwilling to swear that he had seen them there, and the jury should not be permitted on testimony of the witness to speculate that they were there. Mitchell v. Melts, 220 N. C., 793, 18 S. E. (2d), 406.
Moreover, while their possession may raise a suspicion as to the lawfulness of it, the evidence points to the fact that they obtained possession from other person than the owner of the bicycle. Hence, the verdict rests in the realm of speculation.
The judgment below is
Eeversed.